Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the arguments and amendment of the applicant.  Responses to the arguments are presented after the first rejection they are directed to.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Steckel et al. 20160218252, in view of Lotito et al. 20170005241.
Steckel et al. 20160218252 teaches quantum dots formed from semiconductor layers that are doped with n-type or  p-type dopants to adjust the locations of their conduction and valance bands and thereby enhanced quantum dot performance (abstract).  Specifically, quantum dots 20 may be formed from nested layers of semiconductors. With one suitable arrangement, dopant is added to one or more semiconductor quantum dot layers. As shown in FIG. 16, quantum dot 20 may have multiple layers of semiconductor such as inner (core) layer 20-1 and outer layers such as intermediate layer 20-2, and outermost layer 20-3. The core of dot 20 is spherical. The layers surrounding the core are hollow spheres and are therefore sometimes referred to as shells. There are three layers of semiconductor in the example of FIG. 16, but quantum dots 20 may, if desired, have two layers, three or more layers, four layers, etc and one or more of the core layer and shell layer(s) can be doped to shift the conduction and valence bands so that the Fermi layers are aligned ([0066-0069,0078] and Figure16).  The core is doped one examples with an n type dopant, such as Sn, Al, In, Cl, Br, I and Ga [0071]. Exemplified dopants include Al (aluminum), Zn (zinc), Mg (magnesium) and Si (silicon), and an exemplified core is formed of InP (i.e. a Group III-V compound), and shells including Zn, Se and S and the shells are doped with an n dopant, such as Si, Mg or Al. the quantum dots may have a semiconductor core formed from InZnSP or InZnSeP (i.e. an alloy of a Group II-V compound and a Group II-VI compound) ([0072-0078] and Figures 23-29).
Lotito et al. 20170005241 describes the first semiconducting shell as having a thickness of 0.5 to 20 nm and the second semiconducting shell having a thickness of 0.5 to 20 nm. Figure 4 illustrates the case where the inner shell is thicker than the outer shell. The first layer can be CdSe and the second semiconducting shell can be ZnS [0051]. Figures 1 and 3 illustrate where the buffer layer is thicker than the barrier layer. The buffer layer can be silica, titania, alumina, SION or the like. The barrier layer can be oxides, carbides or nitrides [0043-0044,0050]. The barrier layer (106) can be 2-50 nm and the buffer layer (108/104) can be 2-50 nm. Exemplified structures include CdSe/CdS/SiO2/ZrO and CdSe/ CdS/SiO2/Al203 [0054-0055]. 

It would have been obvious to one skilled in the art to modify the configuration of figure 27 of Steckel et al. 20160218252 which comprises an InP core, an n-doped ZnSe inner core and an ZnS outer core, by doping the core layer with Al based upon the teaching of doping a core with Al at [0071,0078], forming the doped inner core/shell with Al as the dopant [0073,0077] and leaving the outer core/shell undoped and forming the inner core/shell with a thickness which is greater than the thickness of the outer core based upon the direction in the figures and disclosure of Lotito et al. 20170005241 with a reasonable expectation of forming a useful quantum dot based upon the disclosure of the doping of one or more layers at [0069-0070] 
Alternatively it would have been obvious to one skilled in the art to modify the configuration of figure 27 of Steckel et al. 20160218252 which comprises an InP core, an n-doped ZnSe inner core and an ZnS outer core, by doping the core layer with Mg or Si based upon the teaching of doping a core with Mg or Si at [0076], forming the doped inner core/shell with Mg or Si as the dopant [0076] and leaving the outer core/shell undoped and forming the inner core/shell with a thickness which is greater than the thickness of the outer core based upon the direction in the figures and disclosure of Lotito et al. 20170005241 with a reasonable expectation of forming a useful quantum dot based upon the disclosure of the doping of one or more layers at [0069-0070].
There does not seem to be any evidence of unexpected results in the instant specification for either the relative thicknesses of the shells or the distribution of the dopants among the core and shells. The specification also lacks any description of the amount of "dopant" in terms of concentration or effect/ function.
The applicant argues that doping both so that the Fermi levels are aligned would not help in confinement.  The motivation for doping one or more of the layers is described as improving performance of the quantum dot which is not limited to the enhancing confinement argued by the applicant.  Carrier confinement is only one example of the enhancement [0067,0069]. 

The applicant points out that Steckel et al. 20160218252 discusses the use of doping to enhance the performance of quantum dot including the enhancement of confinement by shifting the conduction and valence bands to deepen the energy wells formed within the quantum dots [0067,0078].  Steckel et al. 20160218252 also teaches the doping one or more layers to shift the conduction  and valence bands so that the Fermi levels of the semiconductor are aligned [0069].  The n dopants seems to deepen the energy wells, but the p-dopants make them shallower.  The disclosure of the use of both types of dopants clearly indicates the use of doping to improve the performance of the quantum dots and is not limited to improvements in confinement within the core region.   The applicant has not pointed to any advantages realized by the common doping of the core and inner shell discussed in the prepub of the instant specification at [0013,0022,0053].  Is there an unexpected result/advantage realized by the doping of the claims which does not flow naturally from aligning the Fermi levels ?  The rejection stands.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Steckel et al. 20160218252, in view of Lotito et al. 20170005241, further in view of Kwon et al. 20180033856.
Kwon et al. 20180033856 teaches in example 1-1, a InZnP (first nanocrystal)core/Al doped ZnSeS (second nanocrystal) shell [0152-0160,0068]. The core can be a III-V and may further includes a II-VI compounds [0070-0071]. Useful III-V compounds include InAlNP, InAlPAs or InAlPSb and may further include a group II metal (dopant/additive) to form InZnP [0079]. The shell can have a dopant including a group IIa or IIIa metal with a smaller ionic radius than Zn2+, such as Al, or Mg [0072,0092]. Group II-VI compounds include MgSe, MgS, MgZnSe, MgZnS, ZnS and ZnSe [0078] .
In addition to the basis above, the examiner holds that it would have been obvious to modify he quantum dots rendered obvious by the combination of Steckel et al. 20160218252 and Lotito et al. 20170005241 by alloying the III-V core material with a II-VI materials based upon the direction in Kwon et al. 20180033856. 
The rejection stands for the reasons above

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryowa et al. 20100163798 teaches doping nanoparticles with Be, Mg, Ca, Sr, Ba, Zn, Al as dopants to the core, first shell or second shell [0049]. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 3, 2022